PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of September 1, 2004, the Court has determined that the order on appeal does not finally determine a right or obligation of an interested party in a probate proceeding, as it does not specifically direct disgorgement of the attorney’s fees paid in excess of the $1,500.00 determined to be reasonable by the order on appeal. Therefore the order is not appealable pursuant to Florida Rule of Appellate Procedure 9.110(a)(2), and the appeal is hereby dismissed for lack of jurisdiction.
ERVIN, BARFIELD, and KAHN, JJ., concur.